Title: Instructions to Colonel Henry Knox, 16 November 1775
From: Washington, George
To: Knox, Henry



Cambr[idge] Nov. 16 1775

You are immediately to examine into the state of the Artillery of this army & take an account of the Cannon, Mortars, Shels, Lead & ammunition that are wanting; When you have done

that, you are to proceed in the most expeditious manner to New York; There apply to the president of the provincial Congress, and learn of him, whether Col. Reed did any thing, or left any orders—respecting these things, & Get him to procure such of them as can possibly be had there. The president if he can, will have them immediately sent hither; If he cannot, you must put them in a proper Channel for being Transported to this Camp with dispatch before you leave New York. After you have procured as many of these Necessaries as you can there, you must go to Major General Schuyler & Get the remainder from Ticonderoga, Crown point, or St Johns—If it should be necessary, from Quebec, if in our hands—the want of them is so great, that no trouble or expence must be spared to obtain them—I have wrote to General Schuyler, he will give every necessary assistance, that they may be had & forwarded to this place with the utmost dispatch—I have given you a Warrant to the paymaster General of the Continental army, for a Thousand Dollars, to defray the expence attending your Journey, & procuring these Articles, an Account of which you are to keep & render upon your return. Given under my Hand at Head Quarters at Cambridge this 16 day of November Annoque Domini 1775

Go: Washington


Endeavour to procure what Flints you can.

